J-A33014-16

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

FRANCES K. GAYLER                       : IN THE SUPERIOR COURT OF
                                        :         PENNSYLVANIA
                Appellee                :
                                        :
                   v.                   :
                                        :
JOHN E. GAYLER,                         :
                                        :
                Appellant               : No. 537 WDA 2016

                  Appeal from the Order Entered April 5, 2016
              in the Court of Common Pleas of Allegheny County
                    Family Court at No(s): FD-13-7148-008

FRANCES K. GAYLER                       : IN THE SUPERIOR COURT OF
                                        :         PENNSYLVANIA
                Appellee                :
                                        :
                   v.                   :
                                        :
JOHN E. GAYLER,                         :
                                        :
                Appellant               : No. 624 WDA 2016

                  Appeal from the Order Entered April 5, 2016
              in the Court of Common Pleas of Allegheny County
                    Family Court at No(s): FD-13-7148-008

BEFORE:    LAZARUS, SOLANO, and STRASSBURGER, JJ.*

CONCURRING MEMORANDUM BY STRASSBURGER, J.: FILED: APRIL 11, 2017

     I fully agree with the Majority and the trial judge regarding the

increase in value of Wife’s premarital funds (“the Hobart assets”) and the

reduction in Husband’s share because of Wife’s payment of college education

expenses from those assets.




*Retired Senior Judge assigned to the Superior Court.
J-A33014-16


     I agree with the result reached regarding Husband’s claim for a credit

for the premarital value of his business, Compix, Inc. However, I come at

that result by a different route than the Majority and the trial judge. The

trial judge stated: “I determined that, by jointly titling the funds and

surrendering all control over the funds to Wife, Husband made a gift to the

marriage of any non-marital value.      Accordingly, my analysis ended

there.” Trial Court Opinon, 7/29/2016, at 7 (emphasis added).

     It should not have ended there. I do not dispute that the property,

became marital when it was placed in joint names. That does not mean that

Wife necessarily gets the same percentage of the pre-marital value of the

business as all other assets (here 50/50).

     In Sergi v. Sergi, 506 A.2d 928 (Pa. Super. 1986), this Court quoted

approval for the “disappearing credit” analysis described by Common Pleas

Court Judge Lawrence W. Kaplan:

           It has been my approach, where we have definable
     premarital cash and where the marriage has not been of a long
     duration, to give some credit to the respective parties for these
     premarital cash assets, but not necessarily the entire amount.

            I look upon these credits as being more or less a
     disappearing credit, depending upon the length of the marriage.
     If the parties have been married a long time, perhaps there is no
     credit whatsoever. But in this case, the parties had been married
     five and a half years, and I feel that they are each entitled to
     some credit for their premarital cash ...

Id. at 933.




                                    -2-
J-A33014-16


      Had the parties separated immediately after marrying, Wife would

likely get none of the increase. After a lengthy marriage, Wife would get a

full marital share. It is a sliding scale, a disappearing credit.

      The trial judge determined that the premarital value of Husband’s

business was $32,000. By the time of separation, 24 years later, that credit

has disappeared.




                                       -3-